LEDDX, G.
The motion for rehearing of the Employers’ Casualty Company points out an error in the calculation as to the amount of recovery awarded to Paul Snow; the correct amount being $423.07 instead of $523.07. A careful consideration of the remaining grounds of the motion has not convinced us that the matters complained of were not correctly disposed of in our original opinion, 35 S. W.(2d) 690.
In the motion of defendant in error McDonald ‘Hardware Company, it is insisted that it was entitled to recover against the bonding company upon its allegation' and proof that, upon default of the contractor, the bonding company, in taking over the work, converted all the equipment which it had sold the contractor, used the same in completing the work, and thereafter disposed of it.
Inasmuch as the undisputed evidence showed that this equipment belonged to the contractors at the time of its alleged conversion, the hardware company was not entitled to recover for such conversion, as the cause of action therefor would exist in favor of the contractor and not the hardware company.
The motion of the Employers’ Casualty Company is granted to the extent that the judgment is reformed so as to reduce the recovery awarded Paul Snow to the sum of $423.07. In all other respects both motions for rehearing are overruled.
CURETON, C. J.
The foregoing opinion is adopted as the opinion of the Supreme Court, and judgment will be entered in accordance therewith.